Citation Nr: 1529128	
Decision Date: 07/08/15    Archive Date: 07/15/15

DOCKET NO.  14-00 040	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The Veteran served on active duty from August 1953 to November 1958, and from October 1962 to October 1983. 

This appeal to the Board of Veterans' Appeals (Board) arose from a November 2010 rating decision by the RO in Montgomery, Alabama (hereinafter agency of original jurisdiction (AOJ)).  In that decision, the AOJ addressed multiple claims to include denials of service connection claims for PTSD and tinnitus.  In May 2011, the Veteran filed a notice of disagreement (NOD) limited to the denials of service connection for PTSD and tinnitus.  In November 2013, the AOJ in St. Petersburg, Florida issued a statement of the case (SOC).  The Veteran's representative filed a substantive appeal (via a VA Form 9, Appeal to Board of Veterans' Appeals) in December 2013.

As regards characterization of the appeal, the Board notes that the United States Court of Appeals for Veterans Claims (Court) has held that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  A February 2006 private psychiatric examination report reflects diagnoses of PTSD and major depressive disorder with opinion that the Veteran's PTSD has resulted in severe depression.  In light of the holding in Clemons and the February 2006 psychiatric examination report, the Board has characterized the appeal as encompassing the broad matter set forth on the title page.

In June 2015, the Deputy Vice Chairman of the Board granted a motion to advance this appeal on the Board's docket, pursuant to 38 U.S.C.A. § 7017(a)(2)(C) (West 2014) and 38 C.F.R. § 20.900(c) (2014).

This appeal has been processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS).  Additional records are stored in Virtual VA, another paperless, electronic claims processing system.  

For reasons expressed below, the claims on appeal are being remanded to the AOJ.  VA will notify the Veteran when further action, on his part, is required.

REMAND

The Board's review of the claims file reveals that further AOJ action in this appeal is warranted.

The Board notes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462 (1998); Bell v. Derwinski, 2 Vet. App. 611 (1992).

An August 2013 Decision Review Officer (DRO) memorandum notes that the evidence reviewed in adjudicating these claims included treatment records from the West Palm Beach VA Healthcare System (HCS) dated from March 8, 2011 to June 19, 2013, and treatment records from the Central Alabama VA HCS dated from May 20, 2003 to November 16, 2010 (which is also noted in the November 2013 SOC).  The claims file, however, only contains a May 2003 treatment record from the Dothan VA Community Based Outpatient Clinic (CBOC) which was received in May 2010.  Hence, the AOJ must associate with the claims folder all outstanding, pertinent records of VA evaluation and/or treatment of the Veteran dated since May 2003, following the procedures prescribed in 3.159(c) as regards requests for records from Federal facilities.

The Board next observes that the Veteran's service personnel records reflect his award of the Bronze Star for meritorious achievement in ground operations against hostile forces from April 1968 to April 1969 in the Republic of Vietnam.  A private examiner has diagnosed the Veteran with PTSD and major depressive disorder.  With respect to tinnitus, the Veteran is service-connected for bilateral high frequency hearing loss.  The Board observes that VA recognizes that sensorineural hearing loss is the most common cause of tinnitus.  See generally Veterans Benefits Administration (VBA) Training Letter 10-02 (March 18, 2010).

Unfortunately, the Veteran has failed to report for VA examination to determine the nature and etiology of his acquired psychiatric disorder(s) and tinnitus.  The AOJ has been unable to contact the Veteran either by letter or telephone; the more recent written correspondences sent to the Veteran have been returned as undeliverable.  In light of the necessary development discussed above, on remand, the AOJ should undertake efforts to determine the Veteran's current address of record, then attempt to reschedule him for VA examinations.  

The Veteran is hereby advised that, failure to report to any scheduled examination(s), without good cause, may well result in denial of the claim(s).  See 38 C.F.R. § 3.655(b) (2014).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  

Prior to arranging for the Veteran to undergo examination, to ensure that all due process requirements are met, and the record is complete, the AOJ should afford the Veteran further opportunity to provide additional information and/or evidence pertinent to the claims on appeal, explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2014); but see also 38 U.S.C.A. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  The AOJ should specifically request that the Veteran provide, or provide appropriate authorization for it to obtain, any outstanding private (non-VA) records. 

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2014).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2014).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development or notification action deemed warranted by the VCAA prior to adjudicating the claims on appeal.

Accordingly, these matters are hereby REMANDED for the following action:

1.  Obtain all outstanding, pertinent records of VA evaluation and/or treatment of the Veteran, to include from theWest Palm Beach VA HCS (dated since March 8, 2011) and from the Central Alabama VA HCS (dated from May 20, 2003 to November 16, 2010).  Follow the procedures set forth in 38 C.F.R. § 3.159(c) with regards to requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  Undertake all appropriate to determine the Veteran's current address of record.  All efforts to determine the Veteran's current address should be documented.

3.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization, to obtain any additional evidence pertinent to the matters on appeal.  Specifically request that the Veteran provide, or provide appropriate authorization to obtain, any outstanding, pertinent private (non-VA) medical records.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claims within the one-year period).
 
4.  If the Veteran responds, assist him in obtaining any additional evidence identified by following the current procedures set forth in 38 C.F.R. § 3.159.  All records and responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.
 
5.  Determine if further development pertaining to verification of any alleged stressor is warranted.  Please note that a February 2006 private psychiatric examination report contains a detailed account of the Veteran's military stressors including the dates and locations of the alleged stressors.

6.  After all available records and/or responses from each contacted entity are associated with the claims file, if appropriate, arrange for the Veteran to undergo VA mental disorders examination by a psychiatrist or psychologist. 

The contents of the entire, electronic claims file, to include a complete copy of this REMAND, must be made available to the examiner, and the examination report should reflect consideration of the Veteran's documented psychiatric history and assertions. 

Based on examination of the Veteran, and consideration of the entire record, to include any psychological testing results, the examiner should identify all psychiatric disorders present at any time since September 2009 (even if currently resolved). 
	
If PTSD is diagnosed, the examiner must specify how the diagnostic criteria are met, including identifying the specific stressor(s) underlying the diagnosis, and comment upon the link between the current symptomatology and the Veteran's stressor(s).  In doing so, the examiner should specifically indicate whether the Veteran's PTSD results from fear of hostile military or terrorist activity during his military service (to include indicating whether such is adequate to support a diagnosis of PTSD, and whether his symptoms are related to such fear).

If an acquired psychiatric disability other than PTSD and depression is diagnosed, for each such diagnosis, the examiner should provide an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that such disability had its onset during, or is otherwise medically related to, his active military service. 

In addressing the above, the examiner must consider and discuss all in and post-service medical and other objective evidence, and all lay assertions.  The examiner is advised that the Veteran is competent to report facts within his personal knowledge (to include events, injuries and symptoms), and that his assertions in this regard must be considered in formulating the requested opinion.  If the Veteran's reports are discounted, the examiner should provide a clear rationale for doing so. 

All examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached, must be provided.

7.  After all available records and/or responses from each contacted entity are associated with the claims file, if appropriate, arrange for the Veteran to undergo VA examination by an audiologist or appropriate physician to determine the nature and etiology of his claimed tinnitus. 

The contents of the entire, electronic claims file, to include a complete copy of this REMAND, must be made available to the examiner, and the examination report should reflect consideration of the Veteran's documented history and assertions. 

Based on examination of the Veteran, and consideration of the entire record, the examiner should clearly indicate  whether the Veteran currently manifests tinnitus, and, if so, provide an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the disability:

(a) had its onset during, is otherwise medically related to, his service, to particularly include alleged noise exposure therein; or, if not, 

(b) was caused OR is aggravated (worsened beyond the normal progression of the disorder) by service-connected bilateral hearing loss.  If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from aggravation. 

In addressing the above, the examiner is advised that the Veteran is competent to report facts within his personal knowledge (to include events, injuries and symptoms), and that his assertions in this regard must be considered in formulating the requested opinion.  If the Veteran's reports are discounted, the examiner should provide a clear rationale for doing so. 

All examination findings, along with complete, clearly-stated rationale for the conclusions reached, must be provided.

8.  To help avoid another remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998).
 
9.  After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the claims on appeal in light of all pertinent evidence and legal authority. 

10.  If any claim on appeal is denied, furnish to the Veteran and his representative an appropriate supplemental SOC (SSOC) that includes clear reasons and bases for all determinations and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  The AOJ is reminded that this appeal has been advanced on the Board's docket.



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2014).

